Case 1:20-cv-21927-RKA Document 22-3 Entered on FLSD Docket 10/30/2020 Page 1 of 2

Ee

  

ae)

Office of the City Manager

Yvette J. Harrell, Esq.

! Telephone: (305) 953-2821 Ext.1202
City Manager

Email: yharrell @opalockafl.goy

November 14, 2018

Dear Honorable Members of the Commission:

Since returning to the City as Manager, I have been working with Staff to determine what can be done
to help them perform their varied tasks better.

It was during my meetings and communications with Staff that I have come to understand the
following:

1. At least one member of the sitting Commission has used their position and influence to require
Public Works staff to perform tasks that are not related to their City responsibilities. Simply stated, at
least one member has required Staff to perform tasks for private citizens during their City work day.
Staff acknowledges they knew they were performing tasks they were not supposed to, but they feared
being retaliated against if they refused.

2. At least one member of the sitting Commission has used their position to directly influence and
interfere with personnel decisions that are reserved for the Manager, namely the reinstatement of
terminated personnel.

3. At least one member of the sitting Commission has used their position and influence to create a
working environment not conducive to productivity because of their direct ridicule and criticism
towards City Staff. Staff has advised that they have not come forward with respect to this matter again
in fear of retribution.

Unfortunately, I have discovered other potential violations as it relates to Staff as well. Those
mentioned above were those I have recently confirmed through corroborating communications with
other members of the City Staff. As the current City Manager, it is my obligation to report such

violations in furtherance of my duties and in accordance with my oath as an appointed official of the
City.

i is in the spirit of transparency and the desire for change that I am sharing this information. I am
advising the sitting Commission so that you all are made aware of these issues as you continue to work
to revitalize the City that we all love. Additionally, it is my hope that this initial communication acts as
a catalyst for change and creates a foundation to work upon which will help avoid such violations in the
future. I am also sharing this in the hopes that a different tone is set for the treatment of Staff in the
future. Although not all members of the Commission were named in these violations, the existence of
any such issues creates a blight on the entire City and must end if we are to make our City even greater.

City Hall e 780 Fisherman Street, 4" Floor, Opa-locka, Florida 33054 @ (305) 688-4611

AN EQUAL OP R
3 PORTUNITY EMPLOYER AND DOES NOT DISCRIMINATE ON THE BASIS OF HANDICAP
Case 1:20-cv-21927-RKA Document 22-3 Entered on FLSD Docket 10/30/2020 Page 2 of 2

Tam willing to discuss my fudings further, particularly with the new Commission members being
seated, in the hopes of creatmy an environment for Staff that is free of interference or threat of reprisal

from the Commission or anyone cise.

I will continue to provide updsies as to my findings. I thank you for working to make this Great
City even Greater.

Respectfully submitted,

Yet fmee

ity Manager

cc: Commission on Ethics
State Oversight Board
The Brown Law Group

 
